IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Edwards,                          :
                    Appellant            :
                                         :
             v.                          :
                                         :
Beaver County Career and Technology :
Center, Eric Rosendale, Individually and :
on Behalf of The Beaver County Career :
and Technology Center and Joseph D. :
Shaulis, Esquire, Individually and on    :   No. 484 C.D. 2019
Behalf of Weiss Burkardt Kramer, LLC :       Argued: February 11, 2020



BEFORE:     HONORABLE ANNE E. COVEY, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                      FILED: March 9, 2020



            Robert Edwards (Edwards) appeals from the order dated March 22,
2019 of the court of common pleas of Beaver County (trial court) granting summary
judgment in favor of Beaver County Career and Technology Center (School), Eric
Rosendale (Rosendale), Joseph D. Shaulis, Esquire (Shaulis) and Weiss Burkhardt
Kramer, LLC (Weiss), and dismissing Edwards’ Amended Complaint.            Upon
review, we affirm.
              On or about August 23, 2010, the School, a public vocational school,1
hired Edwards as its full-time principal. Amended Complaint ¶ 8. On November 6,
2015, Edwards submitted a job application for the position of Administrative
Director with the School. Id. ¶ 9. The School conducted an investigation into
Edwards’ application, led by Shaulis, an attorney with Weiss, acting as the School’s
solicitor.   Id. ¶ 11. On December 4, 2015, the School, through Shaulis, served
Edwards with notice of a Loudermill hearing2 and advised him of the date, time and
location of the scheduled hearing. Id. ¶ 10.
              At the Loudermill hearing, Shaulis represented the School as its
solicitor and Rosendale attended as the Chief School Administrator for the School.
Transcript of Proceedings (Transcript) dated 12/16/15 at 2. Edwards attended and
was represented by his own counsel. Id. at 2-3. The School alleged that Edwards
used three reference letters in support of his application for the Administrative
Director position that were not written by and/or not authorized by the purported
references. See Amended Complaint, Ex. A, Summary of Facts and Statement of
Charges ¶ 14.       The School alleged that Edwards’ conduct, in relevant part,
“constitutes immorality and a persistent and willful violation of or failure to comply
with school laws of this Commonwealth, including official directives and
established policy of the board of directors” as provided in Section 1122 of the



       1
        The activities of the School are governed by the Public School Code of 1949 (School
Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-XXX-XX-XXXX.
       2
         “A Loudermill hearing is a pre-termination hearing given to a public employee that is
required by due process, as established in Cleveland Board of Education v. Loudermill, 470 U.S.
532 [(1985)].” New Kensington-Arnold Sch. Dist. v. New Kensington-Arnold Educ. Ass’n, 140
A.3d 726, 728 n.6 (Pa. Cmwlth. 2016).



                                              2
Public School Code of 1949 (School Code), 24 P.S. § 11-1122.3 Amended
Complaint, Ex. A, Summary of Facts and Statement of Charges ¶ 15.
                Edwards explained at the Loudermill hearing that he had used the three
reference letters earlier that year, in June 2015, as part of an application for another
position. Transcript at 21-22. Edwards claimed he had an “understanding” with his
purported references that he could use those individuals as references any time he
applied for a job and, accordingly, he did not obtain new letters or ask the purported
references if he could use the old letters for his application for the Administrative
Director position. Id. at 27-28 & 35. Edwards denied that he was being deceptive
or that he said anything untrue in his application for the Administrative Director
position. Id. at 28. Edwards further denied that his actions in the application process
were immoral or violated the School Code, and Edwards testified that he withdrew
his name as an applicant for the Administrative Director position given the confusion
with the reference letters. Id. at 37.
                Edward’s counsel argued at the Loudermill hearing that, based on
Edwards’ testimony, discipline was not warranted because Edwards had no intent to

       3
           Section 1122 of the School Code provides:

                 The only valid causes for termination of a contract heretofore or hereafter
                 entered into with a professional employe shall be immorality;
                 incompetency; unsatisfactory teaching performance . . . intemperance;
                 cruelty; persistent negligence in the performance of duties; wilful neglect
                 of duties; physical or mental disability. . . advocation of or participating
                 in un-American or subversive doctrines; conviction of a felony or
                 acceptance of a guilty plea or nolo contendere therefor; persistent and
                 wilful violation of or failure to comply with school laws of this
                 Commonwealth, including official directives and established policy of the
                 board of directors; on the part of the professional employe . . . .

24 P.S. § 11-1122. A principal is a professional employee. Section 1101(1) of the School Code,
24 P.S. § 11-1101(1).

                                                  3
deceive, the reference letters were not required as part of the application and were
“mere surplusage,” the letters were not going to serve as a basis for his hiring, and
the job application did not relate to Edwards’ job performance as principal.
Transcript at 42-43. Shaulis closed the hearing stating:

                [T]he administration and the joint operating committee[4]
                will take the information that you have provided under
                advisement. The decision regarding your employment
                will be made as soon as possible, and . . . Edwards will be
                informed through counsel when that decision is made.
Id. at 44-45.
                Over a month after the Loudermill hearing, on January 28, 2016,
Edwards and the School entered into a Settlement Agreement and Release
(Settlement Agreement). The pertinent terms of the Settlement Agreement provided
that Edwards would resign from employment with the School “effective at the close
of business on April 4, 2016, or immediately upon [Edwards’] receipt of service
credit from the Public School Employees’ Retirement System (PSERS) for prior
school service in the Commonwealth of Virginia, whichever is sooner . . . .”
Settlement Agreement ¶ 1. In exchange for his resignation, the School agreed not to
pursue termination under the School Code and to place Edwards on “paid leave at
one-half salary effective January 28, 2016, until his resignation takes effect.” Id. ¶
2B. By letter dated January 27, 2016, Edwards resigned from his employment with
the School effective the sooner of the close of business of April 4, 2016 or
immediately upon his receipt of service credit from PSERS. See Letter to Eric G.
Rosendale, Ed. D., Chief School Administrator from Edwards dated 1/27/16;
Reproduced Record (R.R.) at 703a.

       4
        The School’s Board of Directors is also known as the Joint Operating Committee (JOC).
Settlement Agreement and Release dated 1/28/16 ¶ 4.
                                             4
               In February 2016, Edwards received notification from PSERS
regarding the number of years of service he could purchase for his prior service in
Virginia. See Letter to Edwards from PSERS dated 2/9/16; R.R. 767a. Edwards
disputed PSERS’ decision not to credit him with 2.8 years of service. See Letter to
PSERS from Edwards dated 3/14/16; R.R. 768a. Prior to a final decision on the 2.8
years of service credit, on March 1, 2016, the School terminated Edwards’
compensation and health care benefits. Amended Complaint ¶¶ 22-23. In response,
on March 22, 2016, Edwards submitted a letter purporting to rescind his resignation
effective immediately and demanding a hearing pursuant to Pennsylvania law. See
Letter to Joint Operating Committee (JOC) from Edwards dated 3/22/16; R.R. 139a.
Edwards alleges that the School “has failed or refused to provide [him] with due
process . . . .” Amended Complaint ¶ 25.
               Almost a year later, on February 6, 2017, Edwards and his wife5 filed a
six-count complaint in the trial court against the School, Rosendale, Shaulis and
Weiss. Shaulis, Weiss, the School and Rosendale filed preliminary objections to
Edwards’ Complaint requesting dismissal. See Shaulis and Weiss’ Preliminary
Objections to Complaint; see also School and Rosendale’s Preliminary Objections
to Complaint. The trial court considered the preliminary objections together and, by
order dated September 5, 2017, granted in part and denied in part the objections. See
Trial Court Order dated 9/5/17. Of significance here, the trial court explained:

               [Edwards’ and his wife] contend [that Edwards] rescinded
               his resignation on March 22, 2016 and requested a hearing
               before the school board in accordance with the provisions

       5
          The trial court dismissed Edwards’ wife as a party to the matter because there were no
facts alleged in the Complaint relating to her. Trial Court Opinion dated 9/5/17 at 15 & Trial Court
Order dated 9/5/17 ¶ 4.

                                                 5
              of the . . . School Code . . . . According to paragraph 25 of
              the Complaint, [Edwards] was denied a hearing. There is
              no allegation in the Complaint to establish that [Edwards]
              ever appealed to the Secretary of Education pursuant to
              [Section 1131 of the School Code], 24 P.S. § 11-1131.

Trial Court Opinion dated 9/5/17 at 11 (citations omitted). In light of these facts,
the trial court concluded that Edwards failed to exhaust his administrative remedies
and dismissed Count II, alleging a violation of the School Code against the School,
Count III, alleging a violation of due process against the School, Shaulis and Weiss,
and Count VI, requesting mandamus relief to compel the School to provide Edwards
with a termination hearing. Trial Court Order dated 9/5/17 ¶ 2B. The trial court did
not dismiss Count I, Edwards’ breach of contract claim against the School, and gave
Edwards leave to amend his Complaint with regard to Counts IV and V, his
defamation claims, to render them more specific. Trial Court Order dated 9/5/17 ¶
2A, C, & D. Additionally, the trial court stated:

              If [Edwards] opts to file an Amended Complaint in
              accordance with the dictates of this Court’s Memorandum
              Opinion entered this same date, and at the same time
              pursue his administrative remedies under the . . . School
              Code as discussed in this Court’s Memorandum Opinion
              entered this same date, he shall advise the Court of that
              decision so that this case can be stayed pending pursuit of
              his available administrative remedies. [Edwards] shall file
              an Amended Complaint within twenty (20) days of the
              date of this Order.

Trial Court Order dated 9/5/17 ¶ 3.6


       6
         Additionally, as to the breach of contract claim in Count I against the School and
Rosendale, the trial court concluded that there were issues of fact that had to be resolved in
discovery and allowed the claim to proceed. Trial Court Opinion dated 9/5/17 at 9 & Trial Court

                                              6
              Pursuant to the Court’s order, on October 16, 2017, Edwards filed a
four-count Amended Complaint. In Count I, Edwards brought a claim for breach of
contract against the School alleging that it breached its duty by terminating Edwards’
health care benefits and compensation prior to April 4, 2016. Amended Complaint
¶¶ 29-30. In Count II, Edwards brought a claim against Shaulis and Weiss alleging
a due process violation pursuant to the School Code because Shaulis, as an agent of
Weiss, acted as solicitor for the School though he had an existing conflict of interest.
Id. ¶¶ 32-33. Finally, in Count III Edwards alleged defamation against Shaulis and
Weiss and in Count IV Edwards alleged defamation against Rosendale based on
statements allegedly made to the Commonwealth of Pennsylvania Department of
Education that Edwards had engaged in criminal conduct that damaged his character
and reputation in the community and harmed his ability to obtain future employment.
Id. ¶¶ 37-38 & 41-43.
              After Edwards filed his Amended Complaint, on October 27, 2017,
Edwards, through counsel, requested a hearing before the Secretary of Education.
See Letter to Pedro A. Rivera, Secretary for the Department of Education by John
A. Havey, Esquire dated 10/25/17; R.R. 704a-05a. In the hearing request, Edwards’
counsel explained that pursuant to the trial court’s opinion and order of September
9, 2017, they were “seeking to exhaust . . . Edwards’ administrative remedies by
requesting a hearing to determine his employment status.” Id. In response to
Edwards’ request, a hearing was scheduled for November 30, 2017, but Edwards
withdrew his appeal and the hearing was cancelled. See Letter to John A. Havey,



Order dated 9/5/17 ¶ 2A. Edwards agreed to dismiss the breach of contract claim against Shaulis
and Weiss as they were not parties to the Settlement Agreement. Trial Court Order dated 9/5/17
¶ 1A.



                                              7
Esquire, by Jonathan W. Kunkel, Hearing Officer dated 11/30/17; R.R. 709a.7
Following discovery in the civil action before the trial court, the School, Shaulis,
Rosendale, and Weiss filed motions for summary judgment seeking dismissal of
Edwards’ Amended Complaint. The trial court, after argument on the matter,
granted the motions for summary judgment and dismissed the Amended Complaint.
Trial Court Order and Opinion dated 3/22/19. Edwards brought this appeal.8
                 Before this Court, Edwards does not make an argument regarding the
trial court’s dismissal of Counts III and IV, the defamation claims. Although
Edwards challenged the trial court’s decision to dismiss the defamation claims in his
statement of errors complained of on appeal, see Statement of Matters Complained
of on Appeal ¶ 2, he failed to identify this issue in his brief to this Court or to provide
any argument or analysis relating to the dismissal of these counts. Therefore,
Edwards waived his challenge to the trial court’s decision regarding Counts III and
IV. See Pa.R.A.P. 2116(a) (stating “[n]o question will be considered unless it is

       7
          Edwards testified that he withdrew his request because he “decided that proceedings in
the local court” would be better for his “situation.” Edwards’ Deposition dated 5/18/18 at 202.
       8
           Initially, we note:

                 [s]ummary judgment will be entered only where there is no genuine
                 issue as to any material fact and it is clear that the moving party is
                 entitled to judgment as a matter of law. Summary judgment is
                 proper in cases in which an adverse party who will bear the burden
                 of proof at trial has failed to produce evidence of facts essential to a
                 cause of action or defense in which a jury trial would require the
                 issues be submitted to a jury. . . . We view the record in a light most
                 favorable to the non-moving party, and all doubts as to the existence
                 of a genuine issue of material fact must be resolved against the
                 moving party.

Jones v. Se. Pa. Transp. Auth., 772 A.2d 435, 438 (Pa. 2001) (citations and quotations omitted).
This Court’s scope of review of an order granting summary judgment is plenary. Atcovitz v. Gulph
Mills Tennis Club, Inc., 812 A.2d 1218, 1221 (Pa. 2002). “Our standard of review is clear: the
trial court’s order will be reversed only where it is established that the court committed an error of
law or clearly abused its discretion.” Id.
                                                    8
stated in the statement of questions involved or is fairly suggested thereby”);
Pa.R.A.P. 2119(a) (stating, “[t]he argument shall be divided into as many parts as
there are questions to be argued . . . followed by such discussion and citation of
authorities as are deemed pertinent”); Commonwealth v. Feineigle, 690 A.2d 748,
751 n.5 (Pa. Cmwlth. 1997) (stating, “[w]hen issues are not properly raised and
developed in briefs, when the briefs are wholly inadequate to present specific issues
for review, a court will not consider the merits thereof”).
             Edwards raises three issues for our consideration. First, Edwards
argues on appeal that the “[School’s] attempted termination of [Edwards] was void
ab initio because its solicitor position was vacant, so all activities performed by . . .
Shaulis . . . prior to, during and after the Loudermill hearing were ultra vires.”
Edwards’ Brief at 4 & 18. Edwards argues that the trial court erred in dismissing his
due process claim against Shaulis and Weiss because Shaulis was not properly
authorized as the solicitor pursuant to the School Code and, therefore, all of his
actions should be set aside. Id. at 18. In his brief, Edwards supports this assertion
by relying on Section 406 of the School Code, id. at 18-19, which provides for the
appointment of a solicitor as follows:
              Each board of school directors may appoint a solicitor,
              such assistant solicitors and such other appointees, clerks
              or employes as it may deem proper, none of whom . . .
              shall be a member of the board, and shall define their
              duties and fix their salaries.
24 P.S. § 4-406. Edwards contends that on December 15, 2015, JOC attempted to
appoint a solicitor, but the votes resulted in ties and no further action was taken to
appoint a solicitor until a year later in December 2016. Edwards’ Brief at 20.
Edwards asserts that on December 16, 2015, the date of the Loudermill hearing, the
solicitor position was vacant. Edward, therefore, claims:


                                           9
               [t]he hearing was a nullity, and the [School] could not
               deprive [Edwards] of his principal job. The [S]ettlement
               [A]greement and [Edwards’] resignation, which flowed
               from that irregular hearing, should be set aside.
                      On March 26, 2016, [Edwards] rescinded his
               resignation and demanded that the [School] afford him a
               hearing. . . . This Court should grant him that relief and
               order that he be afforded a full hearing.

Id. (Emphasis Added.) Shaulis and Weiss counter that a school solicitor has “no
authority to make decisions or contractually bind the School” because the solicitor
is not permitted to be a member of the School’s Board, and therefore, the solicitor’s
acts could not invalidate an agreement between Edwards and the School. Shaulis &
Weiss’s Brief at 19-20.
               This Court, however, need not address Edwards’ argument that the
solicitor’s acts were ultra vires. As the trial court points out in its opinion, “[w]ith
regard to the due process violation in Count II, [Edwards’] only claim is that Shaulis
and Weiss had a conflict of interest by acting as solicitor for [the School] and advisor
to [JOC] at the same time.” Trial Court Opinion dated 3/22/19 at 11 (emphasis
added). Specifically, Edwards alleged in his Amended Complaint9 that Shaulis acted
“in the capacity of solicitor for [the School], and advisor to the [JOC].” Amended


      9
          Count II of the Amended Complaint provides:

               31. Paragraphs 1-30 are incorporated by reference as if fully set forth
               herein.
               32. At all relevant times, Shaulis, as an agent of Weiss, acted in the
               capacity of solicitor for [the School], and advisor to the [JOC].
               33. [Shaulis and Weiss’s] actions ignoring the existing conflict of
               interest violated Edwards[’] due process rights guaranteed to him by
               24 Pa.C.S.[ ]. §1101.
               34. [Shaulis and Weiss’s] actions have caused damage to Edwards.

Amended Complaint ¶¶ 31-34; R.R. 267a.
                                                10
Complaint ¶ 32.        Edwards further alleged that Shaulis’s and Weiss’s actions
“ignoring the existing conflict of interest” violated Edwards’ due process rights and
caused damage to Edwards. Id. ¶¶ 33-34. However, Edwards did not allege any
facts in his Amended Complaint challenging Shaulis’s or Weiss’s authority to act as
the solicitor or raise any claim that the solicitor position was vacant and the
Settlement Agreement was void because the actions of the solicitor were ultra vires.
The first time that Edwards raised this claim was in his reply to Shaulis’s and Weiss’s
motion for summary judgment. Reply in Opposition to Motion for Summary
Judgment ¶ 4(a). As such, the trial court did not have this claim properly before it.
                Pennsylvania is a fact-pleading state. Lerner v. Lerner, 954 A.2d 1229,
1235 (Pa. Super. 2008). “A complaint must not only give the defendant notice of
what the plaintiff’s claim is and the grounds upon which it rests, but the complaint
must also formulate the issue by summarizing those facts essential to support the
claim.”   Id.     Pennsylvania Rule of Civil Procedure Number 1019(a) governs
pleadings and provides that the material facts on which a cause of action is based
“shall” be stated in a concise and summary form. Pa. R.C.P. No. 1019(a) (emphasis
added). Rule 1019(a) specifically requires the pleader to disclose the material facts
sufficient to enable the adverse party to prepare his case. Lerner, 954 A.2d at 1236.
The allegations meet the requirements of Rule 1019 if they (1) contain averments of
all the facts the plaintiff will eventually have to prove in order to recover and (2) are
sufficiently specific to enable the defendant to prepare his defense. Id. The
Amended Complaint does not contain any assertion that the solicitor did not have
authority to act or that the Settlement Agreement was void as a result.      Rather, the
Amended Complaint actually states that Shaulis was acting as the solicitor and




                                           11
maintains that the Settlement Agreement between the parties was valid and binding.
Amended Complaint ¶¶ 13, 27-30 & 32.
             Here, even if Edwards could prove that the JOC did not properly
appoint Shaulis as solicitor, that the School Code required the appointment as a
matter of law, that Shaulis’s actions’ were ultra vires, and that the Settlement
Agreement between the parties was void, Edwards never made these allegations in
his Amended Complaint. Therefore, we cannot address the claim as it was never
properly before the trial court. See Pa. R.C.P. No. 1019(a) (providing that the
material facts on which a cause of action is based must be plead in the complaint);
Lerner, 954 A.2d at 1236; Krajsa v. Keypunch, Inc., 622 A.2d 355, 357 (Pa. Super.
1993) (explaining that purpose of rules of pleading is to allow the parties to use their
own professional discretion to ascertain claims asserted in a case and the purpose
would be thwarted if courts, rather than the parties, were burdened with the
responsibility of “deciphering the cause of action from a pleading of facts which
obscurely support the claim in question”).        In reviewing a grant of summary
judgment by the trial court, this Court cannot find that an issue of material fact
remains outstanding as to facts that were never alleged. See supra note 8.
             Edwards’ second argument is that he was deprived of his due process
rights because Shaulis acted in both a prosecutorial and an adjudicatory function
prior to, during and after the Loudermill hearing and then threatened Edwards with
imminent dismissal, thereby coercing him to sign the Agreement. Edwards’ Brief at
21. Edwards asserts that Shaulis investigated the case at the “behest” of the School
administration, prepared the Loudermill notice, actively participated in the
Loudermill hearing including cross-examining Edwards, listened to Edwards’
defense, and gave “legal advice” to the JOC and Rosendale concerning the case after


                                          12
the hearing. Id. at 24-25. Edwards contends that Shaulis and Rosendale “advised
him that he was going to be suspended without pay and then terminated” and
“coerced a [S]ettlement [A]greement, which he later rescinded.” Id. at 22 & 25.
Edwards further argues:

             [when] [f]aced with this obvious deprivation of Due
             Process rights at the hands of one man who had served as
             investigator, prosecutor, and judge and would soon serve
             as jury and executioner, he did what seemed reasonable
             under the circumstances—he cut the best deal that he
             could. The Court should agree, however, that the
             proceedings against him were void ab initio because
             [Shaulis] was not a duly appointed solicitor for the [JOC].
             The [S]ettlement Agreement was coerced only after a
             Loudermill hearing in which [Edwards] was deprived of
             his Due Process right as a result of the commingling of
             prosecutorial and adjudicatory functions.

Id. at 25-26 (emphasis added). Edwards “insists that he is entitled to an adjudication
that his rights have been violated” and that he is “entitled to an award of damages
for all salary and benefits caused by his being coerced into signing” the Settlement
Agreement. Id. at 26.
             To support his due process claim, Edwards relies upon Lyness v. State
Board of Medicine, 605 A.2d 1204 (Pa. 1992), wherein the Pennsylvania Supreme
Court held that a violation of due process occurs when an administrative board
renders a decision to prosecute a matter and then the same board renders the final
adjudication in that matter. Id. at 1208. However, Lyness does not apply to school
boards acting as employers. See Katruska v. Bethlehem Ctr. Sch. Dist., 767 A.2d
1051, 1056 (Pa. 2001) (explaining that there exists an “inherent potential for bias on
the part of school boards” because of the “dual functions they serve in acting as both


                                         13
prosecutor and judge” but Lyness does not apply because the School Code provides
an adequate process to remedy any due process violation including a right to a de
novo hearing before the Secretary of Education to ascertain whether termination is
correct, which is subject to judicial review); see also Harmon v. Mifflin Cty. Sch.
Dist., 651 A.2d 681, 685-86 (Pa. Cmwlth. 1994) (explaining that Lyness does not
apply when school boards terminate employees because the School Code provides a
right to a hearing, subject to judicial review, thereby “ensuring against the risk of
arbitrary action”); accord McDaniels v. Flick, 59 F.3d 446, 459-60 (3d Cir. 1995)
(explaining that the pre-termination Loudermill hearing “merely serves as an ‘initial
check against mistaken decisions’” and an impartial Loudermill hearing is not
necessary as long as the state provides a “neutral tribunal at the post-termination
stage”). As such, Edwards is not entitled to an impartial Loudermill hearing where,
as here, the School Code provides him with a forum to obtain a de novo hearing
before an impartial adjudicator, the Secretary of Education, after a decision
regarding termination is rendered. See Section 1131 of the School Code, 24 P.S. §
11-1131 (providing right to de novo hearing before Secretary of Education).
             Assuming, arguendo, that the Settlement Agreement is void because
Shaulis’s actions as solicitor were ultra vires, as Edwards now claims, or that
Edwards was, then, coerced into signing the Settlement Agreement, Edwards was
effectively terminated or constructively discharged. Edwards’ objection to such
termination or constructive discharge should have been raised before the Secretary
of Education, not the trial court. See Black v. Bd. of Dir. of West Chester Area Sch.
Dist., 510 A.2d 912 (Pa. Cmwlth. 1986) (holding that where professional employee
alleged that his demotion was void and school board denied request for hearing,
remedy for school board’s refusal of hearing seeking reinstatement and back pay


                                         14
was an appeal to the Secretary of Education). This Court has previously explained
that a person who resigns involuntarily under a constructive discharge situation has
available School Code remedies. See Dotterer v. Sch. Dist. of Allentown, 92 A.3d
875, 883 (Pa. Cmwlth. 2014) (citing Black, 510 A.2d at 912); see also Migliore v.
Sch. Dist. of Phila. (Pa. Cmwlth., No. 1663 C.D. 2012, filed June 18, 2013); 10 accord
24 P.S. § 11-1131. “[O]ur Supreme Court has ruled that the exclusivity of the
procedural remedies provided by Sections 1127 to 1131 of the School Code, 24 P.S.
§§ 11-1127-11-1131, precludes abandonment of statutory procedures in favor of an
action in the court of common pleas.” Dotterer, 92 A.3d at 882. To this end, had
Edwards raised his claim with the Secretary of Education, he could have obtained
the hearing he requests this Court to order in addition to his request for salary and
benefits lost as a result of the alleged termination. See Black, 510 A.2d at 915-16
(concluding that the “relief requested by appellant, namely, reinstatement with back
pay, is within the authority of the Secretary to so award.”). Assuming that Edwards
was deprived of due process, he failed to exhaust his administrative remedies. See
Dotterer, Black.
             This is particularly apparent here where the record shows that the trial
court gave Edwards an opportunity to obtain a hearing before the Secretary of
Education when it dismissed Edwards’ initial complaint. The trial court expressly
provided in its September 5, 2017 order that Edwards may file an amended
complaint and “at the same time pursue his administrative remedies under the . . .
School Code.” Trial Court Order dated 9/5/17 ¶ 3. After receipt of the trial court’s
September 5, 2017 order, Edwards availed himself of that right by requesting a


      10
          While this Court’s unreported memorandum opinions may not be cited as binding
precedent, they may be cited for persuasive value. Commonwealth Court Internal Operating
Procedure § 414(a), 210 Pa. Code § 69.414(a).
                                          15
hearing with the Secretary of Education. See Letter to Pedro A. Rivera, Secretary
for the Department of Education by John A. Havey, Esquire, dated 10/25/17; R.R.
704a-05a. Though Edwards’ request was granted, on the day of the scheduled
hearing, he chose to withdraw his appeal. See Letter to John A. Havey, Esquire, by
Jonathan W. Kunkel, Hearing Officer dated 11/30/17; R.R. 709a. Edwards, instead,
elected to pursue his civil action before the trial court. Edwards’ Deposition dated
5/18/18 at 202. In response to Edwards’ argument that his due process rights were
violated due to Shaulis’s conflict of interest, by acting as solicitor for the School and
advisor to the JOC, the trial court stated that Edwards was aware of any alleged
conflict of interest between the time of the Loudermill hearing and his resignation,
but never raised the issue despite having representation. Trial Court Opinion dated
3/22/19 at 23. The trial court further noted, “it is hard to conceive of any argument
of an alleged due process violation after the Court granted [Edwards] leave to pursue
an appropriate administrative hearing to see if he could be reinstated, which he
abandoned in the infant stages.” Id. at 24. We agree. We have no basis upon which
to find error by the trial court in dismissing Count II, Edwards’ due process claim
against Shaulis and Weiss, when Edwards failed to exhaust his administrative
remedies. See Dotterer, 92 A.3d at 882.
               Edwards’ final contention before this Court is that the trial court
“erroneously” granted summary judgment on Count I of his Amended Complaint11



      11
           Count I of the Amended Complaint provides:

               26. Paragraphs 1-25 are incorporated by reference as if set forth at
               length herein.
               27. At all relevant times prior to April 4, 2016, Edwards fully
               performed pursuant to the terms of the Agreement.

                                               16
alleging breach of contract against the School. Edwards argues that the JOC took
“no action other than approving the [S]ettlement [A]greement and resignation.”
Edwards’ Brief at 27. Edwards now claims that the act of terminating his benefits
was rendered “void and unenforceable” because it was done without adherence to
Section 508 of the School Code, 24 P.S. § 5-508, which requires the affirmative vote
of a majority of all the school board members, duly recorded, showing how each
member voted. Id. at 28-29. Edwards further argues in his brief that the JOC
“allowed others to take official action and ignored the [S]unshine [A]ct[12] and
[S]chool [C]ode with reference to the solicitor’s appointment and the termination of
benefits as well as deferring to others to establish the terms and conditions of the
implementation of the Settlement Agreement.” Id. at 29. Edwards asserts that this
Court “should agree” that the “[School’s] failure to bring the termination of
[Edwards’] compensation to a vote of [the JOC] renders such an act void and
unenforceable.” Id.
                 This Court, however, need not address Edwards’ argument that the
School’s conduct is void for failing to vote before taking action to terminate his
benefits, because Edwards did not allege these facts or this claim in his Amended


               28. [The School] held a duty to ensure Edwards’ continued health
               care coverage and remuneration pursuant to the terms and
               conditions of the Agreement.
               29. [The School] breached [its] duty to Edwards by terminating his
               health care benefits and compensation prior to April 4, 2016 or prior
               to receiving credit from PSERS.
               30. As a result of the breach by [the School], Edwards has suffered
               damages [in] excess of $6,000.00 in hospital bills from [his] son’s
               medical treatment during the first week of April 2015.

R.R. 266a-67a.
      12
           65 Pa.C.S. §§ 701-716.

                                               17
Complaint. In his Amended Complaint, Edward brings a breach of contract claim.
Edwards alleges that the School, through the actions of Weiss and/or Rosendale,
terminated his health benefits and compensation in violation of the Settlement
Agreement. Amended Complaint ¶¶ 22-23 & 27-30. Edwards’ Amended Complaint
does not allege a violation of the School Code or the Sunshine Act, nor does it plead
sufficient facts to bring a claim within those statutes. See Dep’t of Transp. v. Shipley
Humble Oil Co., 370 A.2d 438, 440 (Pa. Cmwlth. 1977) (stating, “although a party
need not specifically plead the Act of Assembly ostensibly violated, sufficient facts
must be pleaded to bring the case within the appropriate statute”). As previously
stated, in reviewing a grant of summary judgment by the trial court, this Court cannot
find that an issue of material fact remains outstanding as to facts that were never
alleged. See supra note 8. Therefore, Edwards’ assertion that the trial court erred
by granting summary judgment is without merit, and we find no error by the trial
court when it decided to dismiss the breach of contract claim asserted against the
School in Edwards’ Amended Complaint. See Pa.R.C.P. No. 1019(a); Lerner, 954
A.2d at 1236; Krajsa, 622 A.2d at 357.
             For the foregoing reasons, we affirm the trial court’s decision to grant
summary judgment and dismiss Edwards’ claims.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          18
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Edwards,                          :
                    Appellant            :
                                         :
             v.                          :
                                         :
Beaver County Career and Technology :
Center, Eric Rosendale, Individually and :
on Behalf of The Beaver County Career :
and Technology Center and Joseph D. :
Shaulis, Esquire, Individually and on    :   No. 484 C.D. 2019
Behalf of Weiss Burkardt Kramer, LLC :

                                    ORDER


            AND NOW, this 9th day of March, 2020, the March 22, 2019 order of
the Court of Common Pleas of Beaver County granting summary judgment in favor
of Beaver County Career and Technology Center, Eric Rosendale, Joseph D.
Shaulis, and Weiss Burkhardt Kramer, LLC, and dismissing Robert Edwards’
Amended Complaint is AFFIRMED.



                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge